  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 1 of 41 PageID #:4852



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                         )
UNITED STATES OF AMERICA,                )    No. 14-CR-0551
                                         )
                                         )    Honorable Harry D. Leinenweber
     v.                                  )
                                         )
MICHAEL COSCIA,                          )
                                         )    EVIDENTIARY HEARING AND
                                         )    ORAL ARGUMENT REQUESTED
                                         )


            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
              MICHAEL COSCIA’S MOTION FOR A NEW TRIAL




                                             Leonid Feller
                                             Sunil Shenoi
                                             Benjamin O’Connor
                                             KIRKLAND & ELLIS LLP
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             leonid.feller@kirkland.com
                                             sunil.shenoi@kirkland.com
                                             benjamin.oconnor@kirkland.com

                                             Attorneys for Defendant Michael Coscia
   Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 2 of 41 PageID #:4853



                                                   TABLE OF CONTENTS

                                                                                                                                           Page

INTRODUCTION......................................................................................................................... 1

BACKGROUND ........................................................................................................................... 3

          A.        Mr. Coscia Was Indicted in October 2014 and Convicted in November
                    2015......................................................................................................................... 3

          B.        CME and ICE Produced Substantial Additional Trading Data After Trial. ........... 4

          C.        At Trial, The Government Wrongly Portrayed Mr. Coscia as an Outlier on
                    the CME and ICE Markets. ..................................................................................... 8

                    1.         The Government Wrongly Claimed That Mr. Coscia’s Large Order
                               Fill Rates Were Unusually Low; in Fact, Mr. Coscia Filled More
                               Large Orders Than Any Other Trader. ..................................................... 10

                    2.         The Government Wrongly Claimed That The Ratio Of Mr.
                               Coscia’s Average Order Size Relative to His Average Trade Size
                               was Unusually Large................................................................................. 15

                    3.         The Government Wrongly Claimed That Mr. Coscia’s Pattern of
                               Placing Large and Small Orders with Different Fill Rates Was
                               Unusual. .................................................................................................... 17

                    4.         The Government Now Acknowledges that the Testimony of
                               Jeremiah Park, Mr. Coscia’s Programmer, Does Not Establish Any
                               Wrongdoing. ............................................................................................. 19

          D.        Subsequent Spoofing Indictments Involved Similar Trading During the
                    Same Time Period for the Same Commodities on the Same Markets. ................. 21

                    1.         United States v. Jiongsheng Zhao, No. 18-CR-000249 (N.D. Ill.). .......... 22

                    2.         United States v. Krishna Mohan, No. 18-CR-00610 (S.D. Tex). ............. 23

                    3.         United States v. David Liew, No. 17-CR-00001 (N.D. Ill.). ..................... 24

                    4.         United States v. Andre Flotron, No. 17-CR-00220 (D. Conn.). ............... 24

                    5.         United States v. Edward Bases and John Pacilio, No. 18-CR-
                               00048 (N.D. Ill.)........................................................................................ 25

                    6.         United States v. James Vorley and Cedric Chanu, No. 18-CR-
                               00035 (N.D. Ill.)........................................................................................ 25



                                                                       i
   Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 3 of 41 PageID #:4854



                     7.         United States v. John Edmonds, No. 18-CR-00239 (D. Conn.)................ 26

                     8.         United States v. Yuchun Mao, No. 18-CR-00606 (S.D. Tex.). ................. 26

                     9.         United States v. Kamaldeep Gandhi, No. 18-CR-00609 (S.D.
                                Tex.). ......................................................................................................... 26

LEGAL STANDARD ................................................................................................................. 27

ARGUMENT ............................................................................................................................... 27

          A.         The Government Presented False Evidence to the Jury........................................ 28

          B.         CME and ICE Post-Trial Data Prove That Mr. Coscia Was Not an Outlier. ....... 29

                     1.         Mr. Coscia Was Among the Market Leaders in Filling Large
                                Orders and His Fill Rank Was Consistent with His Order Rank. ............. 29

                     2.         Hundreds of Other Traders Had Large Order-To-Trade-Size
                                Ratios. ....................................................................................................... 31

                     3.         Hundreds of Other Traders Routinely Placed Both Small and Large
                                Orders, With Different Fill Rates.............................................................. 32

          C.         Subsequent Indictments Show That Mr. Coscia Was Not an Outlier. .................. 33

CONCLUSION ........................................................................................................................... 36




                                                                       ii
    Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 4 of 41 PageID #:4855



                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

United States v. Arroyo,
 301 F. Supp. 2d 217 (D. Conn. 2004) ................................................................................. 29, 32

United States v. Austin,
 103 F.3d 606 (7th Cir. 1997) ..................................................................................................... 29

United States v. Bender,
 539 F.3d 449 (7th Cir. 2008) ..................................................................................................... 29

United States v. Coscia,
 866 F.3d 782 (7th Cir. 2017) ..................................................................................... 8, 16, 28, 32

United States v. Ginsberg,
 No. 14-CR-462, 2018 WL 5729745 (N.D. Ill. Nov. 2, 2018) ................................................... 27

United States v. Kladouris,
 739 F. Supp. 1221 (N.D. Ill. 1990) ........................................................................................... 35

United States v. Kuzniar,
 881 F.2d 466 (7th Cir. 1989) ..................................................................................................... 27

United States v. Lanas,
 324 F.3d 894 (7th Cir. 2003) ..................................................................................................... 29

United States v. Lipowski,
 423 F. Supp. 864 (D.N.J. 1976) ................................................................................................ 35

United States v. Mazzanti,
 925 F.2d 1026 (7th Cir. 1991) ................................................................................................... 29

United States v. O’Malley,
 833 F.3d 810 (7th Cir. 2016) ............................................................................................... 27, 35

United States v. Reed,
 986 F.2d 191 (7th Cir. 1993) ..................................................................................................... 27

Rules

FED. R. CRIM. P. 33 ....................................................................................................................... 27




                                                                     iii
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 5 of 41 PageID #:4856



                                       INTRODUCTION

       On October 1, 2014, Michael Coscia was indicted on six counts of commodities fraud and

six counts of spoofing related to trading activity that occurred on 17 Chicago Mercantile Exchange

(“CME”) markets and one Intercontinental Exchange (“ICE”) market from August to October

2011. (See 10/1/14 Indictment, United States v. Coscia, No. 1:14-CR-00551, ECF 1, at 1–19

(Counts I–XII).) Throughout trial, the central premise of the government’s case was that Mr.

Coscia’s trading activity was unique and extraordinary—indeed, that Mr. Coscia was the only

person who traded the way he did. (See, e.g., Trial Transcript, excerpts attached to the Declaration

of Sunil Shenoi (“Shenoi Decl.”), Ex. 1, at 1562:15–19 (“It’s important to show that you this guy

isn’t just doing the same thing everyone else has been doing for years and just is being charged

with a crime for that. . . . He’s doing something very different from everyone else.”) (emphasis

added).) In other words, the government purported to present evidence to convince the jury that

Mr. Coscia was an “outlier”—and being an outlier, according to the government, placed Mr.

Coscia so far outside the bounds of legitimate trading activity that it demonstrated Mr. Coscia’s

criminal intent to commit commodities fraud and spoofing.

       But two sets of evidence only discovered after trial demonstrate that Mr. Coscia was not

in any way the outlier the government made him out to be. The first set of evidence is trading data

obtained from the CME and ICE following trial. Before trial, the government produced only a

limited set of trading data for a narrow, incomplete set of dates, futures contracts, and traders.

Only after trial did CME and ICE produce broader sets of additional data. CME, in particular,

produced trading data for all traders, across all 17 markets, and for the entire 10-week period of

alleged offense conduct. As to ICE, although it required this Court’s ruling following contested

motion practice, ICE too produced additional trading data, albeit nowhere near as wide-ranging as

the CME production. Incredibly, when it produced this additional data, ICE also admitted to two
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 6 of 41 PageID #:4857



fundamental errors relevant to ICE Summary Chart 6, a crucial piece of evidence at trial: (1) that

ICE Summary Chart 6 was mislabeled—it did not summarize Mr. Coscia’s share of all market

cancellations (claimed to be 96% when, in fact, Mr. Coscia’s actual share of market cancellations

during the relevant period was a fraction of one percent; rather, ICE Summary Chart 6 only

reflected Mr. Coscia’s share of trades identified by a particularized ICE software alert (see

Declaration of Alex Rinaudo (“Rinaudo Decl.”) at 5–6 (¶¶ 13–14))); and (2) that ICE had

substantially miscalculated the 96% figure even as to Mr. Coscia’s share of alerts. (June 22, 2016

K. Kliebard Ltr. To J. Manning, attached hereto as Shenoi Decl., Ex. 3, at 1–2.) That is, the jury

convicted Mr. Coscia—and the Seventh Circuit affirmed his conviction—believing that he was

responsible for 96% of cancellations on the ICE market during the relevant period; following trial,

ICE admitted that fundamental fact was not true. (Id.)

       More broadly, the newly-discovered CME and ICE data conclusively demonstrates that

Mr. Coscia’s trading activity was the same as hundreds of other traders. Indeed, this new data

proves that three key points repeatedly advanced by the government regarding Mr. Coscia’s

purported outlier status are demonstrably and verifiably false: (1) Mr. Coscia’s cancellation rates

for large orders were not abnormally high in comparison to other traders (as the government sought

to illustrate in CME Summary Chart 5); (2) the size of Mr. Coscia’s orders compared to the size

of trades he executed (his “order-to-trade size” ratio) was not abnormally large (as the government

sought to illustrate in ICE Summary Chart 3); and (3) like Mr. Coscia, there are many dozens and

even hundreds of market participants who placed both large and small orders and, also like Mr.

Coscia, filled small orders at a substantially higher rate than they filled large orders, directly

contrary to the testimony of both CME and ICE witnesses. Without these key pillars, each of

which was based on incomplete and inaccurate data and each of which was repeated time and again




                                                2
    Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 7 of 41 PageID #:4858



through opening and closing arguments, incorrect witness testimony, and inaccurate documentary

evidence, there simply would have been no case against Mr. Coscia.

        The second set of evidence that became available only after Mr. Coscia’s trial, and that

directly rebuts the government’s claim that Mr. Coscia was an outlier, is that the government

indicted almost a dozen other individuals who engaged in substantially similar trading, in the same

commodities, on the same markets, and during the same time periods as Mr. Coscia. The

government told this Court, the jury, and the Seventh Circuit that Mr. Coscia was unique and one-

of-a-kind; in fact, because it was simultaneously conducting investigations of almost a dozen

others for the very same conduct, the government knew—or, at a bare minimum, should have

known—that these representations were false.

        Accordingly, pursuant to Rule 33 of the Federal Rules of Criminal Procedure, defendant

Michael Coscia seeks a new trial based on newly-discovered evidence that was not available at the

time of trial.

                                           BACKGROUND

        A.       Mr. Coscia Was Indicted in October 2014 and Convicted in November 2015.

        On October 1, 2014, Michael Coscia was indicted for allegedly improper trading activity

“[b]eginning in or around August 2011, and continuing until in or around October 2011” on two

sets of exchanges: (i) the CME Group markets;1 and (ii) the ICE Futures Europe market.

(Indictment, ECF 1, at 3 (¶ 2).) Mr. Coscia’s indictment was “the first federal prosecution

nationwide under the anti-spoofing provision” established by the 2010 Dodd-Frank Wall Street




1
    The CME Group is comprised of designated contract markets like the Chicago Mercantile Exchange (“CME”),
    the Chicago Board of Trade (“CBOT”), the New York Mercantile Exchange (“NYMEX”), and the Commodity
    Exchange, Inc. (“COMEX”). (Indictment, ECF 1, at 1 (¶ 1b).)



                                                    3
    Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 8 of 41 PageID #:4859



Reform and Consumer Protection Act.2 The trading activity covered by the Indictment—including

six counts of commodities fraud and six counts of spoofing—occurred on 17 CME markets and

one ICE market. (Indictment, ECF 1, at 4 (¶ 5).)3

        After a one-week trial in October and November of 2015, the jury convicted Mr. Coscia

on all twelve counts of the indictment. (11/3/15 Order, ECF 83.)

        B.       CME and ICE Produced Substantial Additional Trading Data After Trial.

         Although the government indicted Mr. Coscia for alleged improper conduct lasting from

August to October 2011, the government failed to produce trading data for all market participants

during that time period, nor was Mr. Coscia given access to such information through discovery

(and, as Mr. Coscia would learn, in many instances the government itself did not gather such data

in investigating and prosecuting the offenses charged). (See Rinaudo Decl. at 2 (¶ 5).) Instead,

Mr. Coscia was provided with trading data for a limited time period, a narrow set of futures

contracts, and a small set of traders.4 (Id.) For example, ICE produced a limited set of trading

data to Mr. Coscia that covered only five days and the activity of only 10 firms. (Id.) Similarly,




2
    Press Release, Department of Justice, High-Frequency Trader Indicted For Manipulating Commodities Futures
    Markets In First Federal Prosecution For “Spoofing” (Oct. 2, 2014), available at https://www.justice.gov/usao-
    ndil/pr/high-frequency-trader-indicted-manipulating-commodities-futures-markets-first-federal.
3
    At trial, the government presented trading data relating to 17 CME markets: Australian Dollar, British Pound,
    Canadian Dollar, EUR/USD, Swiss Franc, Crude Oil, S&P Mid Cap, Gold, Copper, Natural Gas, E-mini
    NASDAQ, Treasury Bond, Corn, Soybean Oil, Soybean Meal, Soybeans, Wheat. At trial, the government also
    presented trading data relating to one ICE market, New Brent.

    Although the Indictment refers to alleged improper activity taking place on three ICE markets (Indictment, ECF
    1, at 4 (¶ 5)), in fact, only one ICE market is at issue—the Brent crude oil futures market. All of the conduct
    alleged concerned occurred on this one ICE market, but concerned three contracts—one each in October,
    November, and December 2011.
4
    CME and ICE also produced to Mr. Coscia his own trading data for certain time periods. (Rinaudo Decl. at 2 (¶
    6).)



                                                        4
   Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 9 of 41 PageID #:4860



CME produced four disjointed sets of data that ranged from one to five days, covered only some

markets, and included only some firms. (Id.)

        Consequently, Mr. Coscia sought additional trading data from both the CME and ICE. It

was not until after he was convicted, however, that the CME eventually produced additional

trading data to Mr. Coscia, which included the complete 10-week period covering the purported

offense conduct, for all 17 markets that Mr. Coscia traded in, and for all traders in those markets.

(Id. at 3 (¶ 7).)

        ICE, in contrast, continued to refuse to produce the data sought by Mr. Coscia—

specifically, the data underlying ICE Summary Charts 3 and 6 presented at trial. (See id. at 3 (¶

8).) Indeed, Mr. Coscia was forced to move to compel the data. (ECF 139, Exs. 1–2.) During the

motion to compel hearing, counsel for the government made a startling disclosure: even the

government had never received or reviewed the data underlying summary charts presented at trial

by ICE’s witness, John Philip Redman, the Senior Director for Market Oversight for ICE Futures

Europe.     (6/15/16 Hrg. Transcript, attached to S. Shenoi Decl., Ex. 2, at 4:10–16 (data

“compar[ing] Mr. Coscia’s cancellation of large orders after the filling of the small order to

everybody else in the market …. was not obtained by [] the government . . . pretrial”); id. at 5:3–

4 (“THE COURT: Does the government have that data [underlying ICE Summary Chart 6]? [A.]

No, we don’t have the data.”) Put another way, the government has admitted in this case that it

indicted and proceeded to prosecute and convict Mr. Coscia, in substantial part, based on

information from private exchanges without ever independently reviewing or verifying the

accuracy and veracity of the underlying data.

        ICE’s subsequent production included two additional disclosures that, if known by the jury,

would have impacted the outcome of the trial. (See Shenoi Decl., Ex. 3, at 1–2.) First, ICE




                                                 5
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 10 of 41 PageID #:4861



admitted that ICE Summary Chart 6 was grossly mislabeled. ICE Summary Chart 6 was labeled,

“Order cancellation comparison,” and purported to compare Mr. Coscia’s order cancellations for

September and October 2011 against “[a]ll other participants.” (Id.) According to ICE Summary

Chart 6, Mr. Coscia’s trading activity represented 96% of all cancellations on the Brent Crude

futures market:




                                              6
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 11 of 41 PageID #:4862



       Directly contrary to what was presented to the jury, ICE’s post-trial disclosure admitted

that ICE Summary Chart 6 did not represent a summary of order cancellations. (Shenoi Decl., Ex.

3, at 1–2.) That is, ICE admitted that Mr. Coscia did not represent 96% of all market cancellations

and that such testimony presented to the jury was false. (Id.) Instead, ICE Summary Chart 6 was

actually based on a limited set of data that was identified by “an ICE system tool that, for regulatory

purposes, generates an alert when the tool detects suspicious trading activity.” (Id. at Ex. 3, at 1.)

Thus, while Mr. Coscia may have represented 96% of all such alerts—the methodology of which

was never explained during trial—this was far different than representing 96% of all cancellations

on the market. (See Rinaudo Decl. at 3 (¶ 8).) In fact, Mr. Coscia represented a fraction of one

percent of all order cancellations. (See id. at 6 (¶ 14).)

       Yet under a false impression as a result of the labeling error, this Court itself noted that

ICE Summary Chart 6 “seemed to indicate that he was the only one” canceling large orders.

According to the Court:

       •   The chart “was introduced at the trial [to] show[] that Mr. Coscia’s rate of cancellations
           was astronomically higher than any of the other active traders on that exchange.” (S.
           Shenoi Decl., Ex. 2, at 3:2–9.)

       •   The chart presented “a huge disparity [between Mr. Coscia and] everybody else. It
           obviously gave the impression that he was an outlier.” (Id. at 8:4–8.)

       •   “Well, it was, I thought, a very strong element, though, in the case to show that—it
           made the government's case certainly pretty strong.” (Id. at 7:14–17.)

       •   “It showed that he was doing something should be in brief differently than everybody
           else.” (Id. at 8:14–15.)

And the labeling error carried on all the way through appeal; even the Seventh Circuit relied on

the mislabeled chart purporting to represent Mr. Coscia’s share of all cancellations: “Mr. Coscia’s

cancellations represented 96% of all Brent futures cancellations on [ICE] during the two-month




                                                  7
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 12 of 41 PageID #:4863



period in which he employed his software.” United States v. Coscia, 866 F.3d 782, 795–96 (7th

Cir. 2017) (citing Shenoi Decl., Ex. 1, at 308).

       Second, to add insult to injury, ICE admitted that the data presented was wrong even as to

its own self-defined alert system:

       [D]ue to an inadvertent error in calculating the total alerts from the Backup Data
       [i.e., an Excel spreadsheet containing underlying order and trade information] to
       create [ICE] Summary Chart 6, the totals for the alerts for Mr. Coscia and “All
       other participants” in … ICE Summary Chart 6 were misstated. In particular, the
       corrected number of alerts for Mr. Coscia is 14,141. Also, for “All other
       participants,” the corrected number of alerts is 1,328.

(Shenoi Decl., Ex. 3, at 1–2 (emphasis added).) Thus, even as to ICE’s alert system, Mr. Coscia’s

trading represented 91% of alerts, rather than the 96% figure that was presented to the

jury. Subsequent data analysis casts substantial doubt even on the 91% figure. (See Rinaudo Decl.

at 5 (¶ 13).) But the takeaway point is simply this: the jury was told that a critical piece of

evidence, ICE Summary Chart 6, set forth Mr. Coscia’s share of all market cancellations when it

did not and at a percentage that was miscalculated.

       C.      At Trial, The Government Wrongly Portrayed Mr. Coscia as an Outlier on the
               CME and ICE Markets.

       The central thrust of the government’s evidence and argument at trial was that Mr. Coscia’s

order and trading activity were unique on the various futures markets on which he traded.

According to the government, Mr. Coscia was an outlier—and being an outlier, according to the

government, was not just unusual; it was the central evidence demonstrating Mr. Coscia’s criminal

intent to commit commodities fraud and spoofing.

       Throughout the trial, the government repeatedly emphasized that Mr. Coscia’s trading was

“not normal” and “out of the ordinary.” One government witness, Chris Roenbaugh, testified that

he did not “see flashing activity like this . . . .” (Shenoi Decl., Ex. 1, at 628:7–21.) Another

government witness, Jennifer Shaw, echoed Roenbaugh’s testimony: she “saw large orders


                                                   8
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 13 of 41 PageID #:4864



flashing and disappearing, orders eight times the size of what was happening in the market at that

time, completely out of the ordinary, completely not normal . . . .” (Id. at 1432:9–13.) The

government also elicited testimony from Hovannes Dermenchyan that “people don’t trade [large

orders] like that in the high frequency trading world.” (Id. at 1450:25–1451:3.). And during its

argument opposing Mr. Coscia’s motion for judgment of acquittal after the close of the

government’s case, the government stated, “Defendant argues that high cancellation rates are

common in the industry. You heard to the contrary …. [N]obody has cancellation rates that differ

between large orders and small orders [like Mr. Coscia]. That’s the key distinction. That’s what

you heard from CME. That’s what you heard from ICE.” (Id. at 847:8–13.)

       During its closing argument, the government again hammered Mr. Coscia for purportedly

being an outlier: “What does this tell you, ladies and gentlemen? Well, it tells you that defendant’s

trading is not normal.” (Id. at 1447:2–5, 15–17.)

       The government never retreated from the claim that Mr. Coscia’s trading was a singular

aberration, even during appellate arguments:

       •   “[T]he statistics show that during time frame that he was operating a scheme, it
           was one of a kind, insofar as he’s the only person that was attempting to
           manipulate the markets like this.” (United States v. Michael Coscia, No. 16-
           3017 (7th Cir. Nov. 10, 2016), Transcript of Oral Argument, attached hereto as
           Shenoi Decl., Ex. 4, at 24:22–25 (emphasis added).)

       •   “It was the market data showing that he was the only trader in the market who
           was canceling large orders after filling small orders.” (Id. at 32:10–12.)
           (emphasis added).

       To establish that Mr. Coscia was an outlier and, therefore, had the requisite criminal intent,

the government repeatedly advanced three key points through its opening and closing argument,

witness testimony, and documentary evidence: (1) Mr. Coscia’s cancellation rates for large orders

were unusually high in comparison to other traders; (2) the ratio of Mr. Coscia’s order-to-trade-

size was unusually high in comparison to other traders; and (3) Mr. Coscia was unique in placing


                                                 9
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 14 of 41 PageID #:4865



both large and small orders and in filling small orders at a substantially different rate than large

orders. Each of these points is demonstrably and verifiably false as demonstrated through the new

data obtained following trial, as discussed in more detail below.

               1.      The Government Wrongly Claimed That Mr. Coscia’s Large Order
                       Fill Rates Were Unusually Low; in Fact, Mr. Coscia Filled More Large
                       Orders Than Any Other Trader.

       The Government’s Claim:

       The government attempted to demonstrate that Mr. Coscia did not intend for his large

orders to be executed by claiming that while he placed more large orders than any other market

participant, he filled comparatively few orders relative to the market as a whole. The government

introduced CME Summary Chart 5 (reproduced below), which purported to show (1) Mr. Coscia’s

total number of large orders placed in 17 CME markets (Column 2); (2) Mr. Coscia’s rank among

those who placed the most large orders (Column 3, where a rank of 1 means that a trader placed

the most large orders) (“Large Order Entry Rank”); and (3) Mr. Coscia’s rank in terms of volume

of contracts traded, regardless of whether those contracts were executed through large or small

orders (Column 4, where a rank of 1 means that a trader traded the highest volume of contracts

(“Total Execution Volume Rank”). (Rinaudo Decl. at 6–7 (¶ 16).)




                                                10
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 15 of 41 PageID #:4866




       CME Summary Chart 5 indicated that, for example, Mr. Coscia ranked first in placing large

orders on the Australian Dollar Market, but thirty-third in orders actually executed; first in placing

large orders on the Gold Market, but twenty-first in orders actually executed; first in placing orders

on the Corn Market, but seventy-ninth in executing total orders; and first in placing orders on the

Treasury Bond Futures Market, but seventy-fourth in executing total orders. (See also Shenoi

Decl., Ex. 1, at 401:24–403:24.) Using the purported dichotomy evidenced on this chart, the

government claimed that a trader who intended his large orders to be executed would have a Large

Order Entry Rank and Total Execution Volume Rank that are roughly similar. (Id. at 1446:6–

1448:12.) The government further asserted that the difference in Mr. Coscia’s Large Order Entry

Rank and Total Execution Volume Rank reflected his intent to cancel his large orders and,

therefore, his criminal intent. (Id. at 1461:2–11.)

       In its closing argument, the government further emphasized the allegedly extreme nature

of Mr. Coscia’s high rate of placing large orders and low rate of large order executions:



                                                 11
    Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 16 of 41 PageID #:4867



         •    “The defendant … is the number one in the world in large order entries in 11
              CME markets.” (Id. at 1446:17–1447:1 (emphasis added).)

         •    “You know, it just so happened that he entered more large orders than everyone
              else in the world on the CME markets.” (Id. at 1563:24–1564:1; see also id. at
              1564:21–22 (“the defendant entered more large orders than everyone else in the
              world”).)

         •    “And on CME markets, how do you know he placed these orders with the intent
              to cancel them? Well, because they almost never traded.” (Id. at 1458:4–6.)

         •    “He only fully fills about 347 out of over 400,000 of his large orders on CME.
              You heard that many times during this trial. .08 percent of his large orders get
              filled.” (Id. at 1446:13–16.)

         Newly-Discovered Evidence Demonstrates That The Government’s Claim Was False:

         The newly-produced data demonstrates that CME Summary Chart 5 was inaccurate in three

critical respects.       First, CME Summary Chart 5 failed to include “modifications” as

“cancellations.” (Rinaudo Decl. at 7 (¶ 17).) That is, any time an order is “modified” (e.g., the

trader decides to change the price at which he is willing to purchase a given quantity of a

commodity), the original order is cancelled and a new order is placed. (See Shenoi Decl., Ex. 1,

at 237:8–10 (Andrew Vrabel from CME testifying that “a modification effectively cancels the

order message that’s there and replaces it with a new message or a new order”).)5                                 Yet

notwithstanding government witnesses’ own testimony that every order modification includes a

cancellation, CME Summary Chart 5 inexplicably excluded modifications in calculating the total

number of cancellations and, therefore, Mr. Coscia’s order rank. (Id. at 7–8 (¶ 17).)

         Second, CME Summary Chart 5 compared Mr. Coscia’s trading activity—an individual—

to the trading activity of firms that are made up of dozens of individual traders. (Id.) In many


5
     See       also       CME         Group,       Order        Cancel-Replace         Request,       available      at
     https://www.cmegroup.com/confluence/display/EPICSANDBOX/Order+Cancel-Replace+Request (describing
     order functionality on CME Globex system and noting that an “Order Cancel-Replace Request” message “effects
     the modification of a resting order. A modification may cause the order to lose priority in the book by cancelling
     an accepted order and replacing it with a new order.”) (last visited Jan. 10, 2019).



                                                          12
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 17 of 41 PageID #:4868



instances, a firm may be made up of dozens of traders. (Id.) The newly-disclosed data provided

information at both the individual and firm level and allowed for appropriate comparisons between

Mr. Coscia’s trading against other individual traders, regardless of whether they worked at the

same trading firm. (Id.)

       Third, CME Summary Chart 5 compared the ranking of large orders placed to the ranking

of volume filled for both large and small orders. (Id.) To the extent CME Summary Chart 5 asked

the jury to draw an inference from the fact that Mr. Coscia ranked high in large orders placed but

lower in orders filled, the apples-to-apples comparison should be of large orders placed to large

orders filled. (Id.) This is consistent with the government’s presentations in CME Summary Chart

2 and CME Summary Chart 3, where Ryan Cobb, a CME witness, summarized various fill

statistics for large (Chart 2) and small (Chart 3) orders (see Shenoi Decl., Ex. 1, at 380:16–395:5);

for some undisclosed reason, however, the government combined large and small orders in

calculating “Volume Rank” in CME Chart 5 but not in calculating “Large Order Entry Rank.”

(Rinaudo Decl. at 7–8 (¶ 17).)

       When these errors are accounted for, the results are set out below.




                                                 13
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 18 of 41 PageID #:4869



                                Table 1: Coscia's Large Order Ranks (CME 5)

                                                 Large Order     Filled Large
                                                    Rank         Order Rank
                            Aus Dollar                4                 1
                            British Pound            14                8
                            Canadian Dollar           7                 6
                            Copper                    5                 2
                            Corn                      2                18
                            Crude Oil                 2                 2
                            E-mini Nasdaq            57               426
                            EUR/USD                   1                 1
                            Gold                      6                 2
                            Natural Gas               2                 4
                            S&P Mid Cap               6                 1
                            Soybean Meal              3                 9
                            Soybean Oil              10               141
                            Soybeans                  2                 7
                            Swiss Franc              22                2
                            Treasury Bond             3                28
                            Wheat                     1                 2


(Id. at 8–9, Table 1 (¶ 18).)

        As a starting point, Table 1 demonstrates that when order modifications are included, Mr.

Coscia has the most large orders placed in only two of 17 markets. (Id. at 9 (¶ 19).) In other

markets, his rank in placing large orders drops to 10th, 14th, 22nd, and even 57th. (Id. at 8–9,

Table 1 (¶ 18).)

        More importantly, when Mr. Coscia’s fill rank in comparison to all other traders is

calculated using only large orders (i.e., an apples-to-apples comparison), two things become clear.

First, when only large orders are considered, Mr. Coscia in fact had among the highest fills of

anyone in the industry over the relevant time period: ranked first in Australian dollars, Euros and

S&P mid-cap, ranked second in copper, crude oil, gold, Swiss francs, and wheat. (Id.) Second,

whereas the government attempted to show that Mr. Coscia placed the most large orders but had a

much lower number of fills, in fact, his order and fill ranks are comparable: for example, he placed

seventh in the number of large orders for Canadian Dollars, and sixth in filling large orders of

Canadian dollars. (Id.)



                                                    14
    Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 19 of 41 PageID #:4870



                  2.       The Government Wrongly Claimed That The Ratio Of Mr. Coscia’s
                           Average Order Size Relative to His Average Trade Size was Unusually
                           Large.

         The Government’s Claim:

         At trial, the government introduced ICE Summary Chart 3 (reproduced below), which

purported to show that on a single ICE market, the New Brent crude market, Mr. Coscia’s average

order size was 1,592% larger than his average trade size (“Order-to-Trade-Size Ratio”)—i.e., that

the size of orders placed by Mr. Coscia was nearly 16 times greater than the size of the orders he

actually filled.6 (Shenoi Decl., Ex. 1, at 295:23–296:2.) Mr. Coscia was the only trader with this

astronomical order-to-trade-size ratio, according to the government; the next firm in line had a

ratio of only 264%—less than 3:1. (Id. at 296:12–297:4.)




6
     Further review of the post-trial data that ICE provided shows that Mr. Coscia’s proportion of order size to trade
     size was actually 698%, not 1,592%. (Rinaudo Decl. at 11 n.10 (¶ 19).)



                                                         15
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 20 of 41 PageID #:4871



The Seventh Circuit cited to the 1,592% ratio as a key piece of evidence against Mr. Coscia in

affirming his conviction. See Coscia, 866 F.3d at 789.

       In discussing ICE Summary Chart 3 during his testimony, ICE’s witness, Mr. Redman,

compared Mr. Coscia’s Order-to-Trade-Size Ratio to the same ratio for other trading entities.

According to Redman, Mr. Coscia’s Order-to-Trade-Size Ratio was multiple times higher than

other high-frequency traders on the same market. (Shenoi Decl., Ex. 1, at 297:25–299:2.) Redman

ultimately testified that Mr. Coscia’s Order-to-Trade-Size Ratio was “not in line” with the high-

frequency traders on the Brent futures market in 2011 because Mr. Coscia had a “high cancellation

rate for large orders [and] … small cancellation rate for small orders,” whereas “essentially

everybody’s orders are all about the same size.” (Id. at 299:7–300:5.)

       Newly-Discovered Evidence Demonstrates That The Government’s Claim Was False:

       Data provided by CME after trial conclusively proves that there were many dozens and

even hundreds of traders with Order-to-Trade-Size Ratios greater than 1,592% for each of the 17

commodities traded on the CME, as set forth in Table 2 below.

                                         Table 2: Number of Traders
                                     with Proportion Greater than 1592%

                                  Aus Dollar                  96
                                  British Pound               92
                                  Canadian Dollar             91
                                  Copper                      104
                                  Corn                        532
                                  Crude Oil                   539
                                  E-mini Nasdaq               371
                                  EUR/USD                     240
                                  Gold                        318
                                  Natural Gas                 191
                                  S&P Mid Cap                 43
                                  Soybean Meal                222
                                  Soybean Oil                 312
                                  Soybeans                    400
                                  Swiss Franc                 54
                                  Treasury Bond               522
                                  Wheat                       213




                                                    16
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 21 of 41 PageID #:4872



(Rinaudo Decl. at 11–12, Table 2 (¶ 23).)

       As demonstrated in Table 2, 539 other traders in crude oil had Order-to-Trade-Size Ratios

greater than 1,592%. (Id.) Indeed, across all 17 commodities, 12 had more than 100 traders with

order-to-trade-size ratios greater than 1,592%. (Id.) Given the broad prevalence of large order-

to-trade-size ratios, the government’s claim that Mr. Coscia’s order-to-trade-size ratio—perhaps

the central statistic relied upon by the government during the entire trial—is plainly without merit.

               3.      The Government Wrongly Claimed That Mr. Coscia’s Pattern of
                       Placing Large and Small Orders with Different Fill Rates Was
                       Unusual.

       The Government’s Claim:

       At trial, the government elicited testimony from Mr. Redman and Mr. Cobb that it was out

of the ordinary that Mr. Coscia placed different size orders—some large, some small—and that his

large orders had a fill rate significantly less than his small orders. The government introduced the

testimony of ICE’s witness, Mr. Redman, who testified about Mr. Coscia’s activity on the ICE

Brent crude oil futures markets from September 6, 2011 through October 18, 2011. (See Shenoi

Decl., Ex. 1, at 243–352.) In describing what he believed were the “normal[],” “common and

routine,” and “typical[]” trading patterns on ICE futures markets, Redman testified that

cancellation rates for small and large orders for high-frequency traders “are all about the same

size.” (See id. at 300:3.) He further testified:

       Q.      Now, reviewing this trading data, do you often see a discrepancy in
               cancellation rates between large orders and small orders among traders in
               ICE Futures Europe markets?

       A.      No, I don’t.

       Q.      Is this something that’s common and routine?

       A.      No, it’s not.

       Q.      Okay. What do you normally see?


                                                   17
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 22 of 41 PageID #:4873



       A.      What we normally see is people placing orders of roughly the same size
               most of the time and, therefore, there aren’t two order sizes in use with a
               different cancellation rate between them. There’s just one order size in use
               and the cancellation rate is, there’s just one.

       Q.      So no matter what the orders are put in, there’s just one cancellation rate?

       A.      Typically, yes, because most people use a small order size.

(Id. at 292:5–20; see also id. at 242:17–20 (testimony of Vrabel) ([Q.] Is it common for high-

frequency traders to cancel their large orders at a very different rate than they cancel their small

orders? [A.] In general, that’s uncommon.).)

       The government also turned to the CME’s witness, Mr. Cobb, to quantify the alleged

abnormality of Mr. Coscia’s fill rates in placing both large and small orders and filling them at

different rates. According to Cobb, 35.61% of Mr. Coscia’s small orders were filled on CME

markets but only 0.08% of his large orders were filled, a differential of 35.53%. (Id. at 394:9–13.)

       In its closing argument, the government hammered the purported connection between fill

rates and Mr. Coscia’s alleged criminal intent. According to the government:

       •    Mr. Coscia “enters so many more large orders than everyone else, and he
            cancels them more than everybody else out there . . . .” (Id. at 1447:11–14.)

       •    “The data is telling you the defendant has the intent not to trade the large orders
            but to use them as a gimmick for the small orders. That is why you saw all the
            data presented at you, to show you what defendant is doing. It’s not that it’s
            just different, it is enormously different what everyone else is doing, and it is
            completely different when you compare large orders to just small orders, the
            bait orders to the switch.” (Id. at 1448:3–10 (emphasis added).)

       •    “… [H]is activity is purposeful … there’s something different going on here,
            that he decided to go in a different direction from everyone else. And just to
            be clear, ladies and gentlemen, our allegation is not just that it is different but
            that unlike these other large firms that were doing something very different
            from him, this man was breaking the law. (Id. at 1562:20–1563:1 (emphasis
            added).)




                                                  18
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 23 of 41 PageID #:4874



        Newly-Discovered Evidence Demonstrates That The Government’s Claim Was False:

        Newly-discovered evidence once again demonstrates that the government’s claims are

demonstrably and verifiably false. Many hundreds of traders placed different-sized orders. (See

Rinaudo Decl. at 13 (¶ 26).) More importantly, in every one of the 17 CME markets, many dozens

and even hundreds of traders had fill rate differentials greater than Mr. Coscia’s 35.53%, as

demonstrated in Table 3 below:




(Id. at 13–14, Table 3 (¶ 25).) Indeed, in 16 of 17 markets, at least 30 traders had fill rate

differentials greater than Mr. Coscia’s 35.53% differential. (Id.) As a result of the newly-produced

data, it is now plain that the government’s claim that Mr. Coscia’s trading patterns were “unique”

or “one of a kind” is just not true.

                4.      The Government Now Acknowledges that the Testimony of Jeremiah
                        Park, Mr. Coscia’s Programmer, Does Not Establish Any Wrongdoing.

        In addition to the data described above, the government’s case relied on the testimony of

Jeremiah Park, who programmed Mr. Coscia’s algorithm. Mr. Park testified that he created the

Flash Trader and Quote Trader programs at the direction of Mr. Coscia and that the programs were



                                                19
    Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 24 of 41 PageID #:4875



designed so that orders would automatically cancel when certain market conditions occurred, such

as if the smaller orders were filled. Mr. Park testified:

         Q.       Now, [in your notes], you wrote, “Used to pump market. …

         A.       Again, as I understood it, to stimulate the market and for the other trader
                  and algorithms, for them to show their orders.

         Q.       Okay. To get a reaction from the other algorithms?

         A.       Something like that, yes. (Shenoi Decl., Ex. 1, at 502:16–24.)

         Based on this testimony, the government argued that the programmer testimony established

Mr. Coscia’s criminal intent:

         •    “[T]he programmer will testify that the point of th[e] large orders was to get a
              reaction from other traders on the market. That is because the goal of the scheme
              was to trade the small order on the other side . . . That is why the defendant is
              charged with fraud.” (Id. at 165:16–166:10 (during government opening
              statement).)

         •    “Remember this: The defendant told Jeremiah Park that the point of the quote order
              was that it was used to pump the market, and that’s exactly what the defendant’s large
              orders did.” (Id. at 1558:6–9 (closing rebuttal).)

         •    “His large orders were never filled because he preprogrammed them to cancel in all
              these different ways that work together to make sure that they weren’t filled. (Id. at
              1564:10–14 (closing rebuttal).)

         Today, the government has not only abandoned this position but has affirmatively

represented in court pleadings that Park’s testimony demonstrates no wrongdoing whatsoever. In

United States v. Jitesh Thakkar, the defendant programmer argued that he had been selectively

prosecuted because Mr. Park was similarly situated and should have been prosecuted in Mr.

Coscia’s case but was not.7 (Def’s Mem. in Supp. of Mot. to Dismiss Indictment, ECF 32, United

States v. Jitesh Thakkar, No. 18-CR-00036 (N.D. Ill. May 29, 2018), attached to Shenoi Decl., Ex.



7
     Curiously, in Thakkar, the defendant is represented by Renato Mariotti, formerly the lead prosecutor responsible
     for indicting Mr. Coscia. Docket, United States v. Jitesh Thakkar, No. 18-CR-00036 (N.D. Ill.).



                                                         20
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 25 of 41 PageID #:4876



6, at 7–10.) In opposing the motion to dismiss the indictment in Thakkar, the government denied

that Mr. Park’s testimony formed the basis for any criminal offense whatsoever, saying “the

defendant’s assertion regarding Park’s awareness of Coscia’s intent to spoof is not supported by

Park’s own testimony in Coscia.” (Govt’s Resp. To Mot. To Dismiss Indictment, ECF 40, United

States v. Jitesh Thakkar, No. 18-CR-00036 (N.D. Ill. July 9, 2018), attached to Shenoi Decl., Ex.

7, at 9 n.4.) Specifically, the government in Thakkar stated that Park testified that: (1) “Coscia

never suggested to Park that Coscia was doing something wrong or fraudulent when using Park’s

trading programs”; (2) Park “did not remember having a specific conversation with Coscia

regarding the purpose of the trading programs”; (3) Park understood “the trading programs’ effect

on the market” to be “to stimulate market activity, not to move prices improperly”; and (4) he

“thought that Coscia’s use of the term ‘decoy’ orders did not suggest something deceptive about

those orders.” (Id.) It is axiomatic that the government should not be permitted to argue that

Park’s testimony established Mr. Coscia’s criminal intent and thereby convict him, then argue in

a different case that the testimony demonstrates no evidence of wrongdoing whatsoever.

       D.      Subsequent Spoofing Indictments Involved Similar Trading During the Same
               Time Period for the Same Commodities on the Same Markets.

       Since Mr. Coscia’s conviction in November 2015, the federal government has indicted

various other defendants for trading activity similar to Mr. Coscia. Significantly, and directly

contrary to the government’s representations during Mr. Coscia’s trial, these indictments alleged

that other individuals (1) engaged in a pattern of trading similar to Mr. Coscia, (2) did so during

the same time period as Mr. Coscia, and (3) were trading in the same commodities as Mr. Coscia.

       Importantly, the point of this section is not to complain that others engaging in the same

conduct were not prosecuted; that is not a defense and, to the contrary, the entire point is that each

of the other individuals discussed infra was charged. Rather, the point is that the government’s



                                                 21
    Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 26 of 41 PageID #:4877



repeated assertions during Mr. Coscia’s trial that his trading in this identical time period on these

same markets was unique and, therefore, demonstrated his criminal intent, was false. Moreover,

given that many of the investigations leading to these other indictments were ongoing before Mr.

Coscia ever went to trial,8 the government knew or, at a minimum, should have known that its

representations to the jury were false. Each of these indictments, which were returned only after

Mr. Coscia’s trial, constitute “new evidence” for purposes of this Rule 33 motion.

                  1.       United States v. Jiongsheng Zhao, No. 18-CR-000249 (N.D. Ill.).

         In January 2018, Jiongsheng Zhao was charged with wire fraud, commodities fraud, and

spoofing. (1/18/18 Affidavit in Support of Criminal Compl., United States v. Jiongsheng Zhao,

No. 18-CR-000249 (N.D. Ill.), ECF 1, at 4 (¶ 6).) According to the government, from July 2012

through March 2016, Zhao engaged in a scheme on the CME in which he “placed one or more

large orders for E-Mini futures contracts on one side of the market which, at the time ZHAO placed

the orders, he intended to cancel before execution.” (Id. at 8 (¶ 16).) While these large orders

were pending and had caused price movements, “ZHAO often executed smaller Primary Orders

on the opposite side of the market in an attempt to profit or otherwise benefit from the artificial

movement in price that he had caused or assisted in causing.” (Id.)

         The specific allegations and proofs against Zhao are nearly identical to those the

government levied against Mr. Coscia:

         •   According to the government, Zhao executed his commodities fraud and spoofing
             scheme through the following steps: (i) Zhao would place a small order that averaged
             between one and two lots; (ii) he would place a large order on the opposite side of the
             market that was approximately 157 lots and close to the prevailing price; (iii) at least

8
     See, e.g., U.S. v. Andre Flotron, Testimony of Kar-Hoe Chan, Trial Transcript, attached hereto as Shenoi Decl.,
     Ex. 5, at 452:14–22 (“[Q.] I’m going to come back to your meetings with the FBI, but we can agree they stretch
     all the way back to 2015, right? [A.] I think the meetings started in 2014. [Q.] And, actually, even before you
     started meeting with the government to get ready for this testimony, your lawyers started meeting with the
     government on your behalf, right? [A.] Yes.”).



                                                        22
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 27 of 41 PageID #:4878



           one lot of his small order would be filled on average 0.081 seconds after the large
           opposite order; and (iv) Zhao would quickly cancel his large opposite order. (Id. at 11
           (¶ 21).)

       •   Zhao’s small orders “were filled approximately 95.1% of the time,” while the large
           orders “were filled approximately 0.14% of the time,” and Zhao’s “Large-Side Order
           side was on average 54.7 times the size of the Small-Side Order side.” (Id. at 9 (¶
           18).)

       •   In another set of 850 instances, the small orders “were filled approximately 98.1% of
           the time,” while the large orders “were filled approximately 0.27% of the time.” (Id.
           at 10 (¶ 19).) In these instances, Zhao’s “Large-Side Order side was on average 48.8
           times the size of the Small-Side Order side.” (Id.)

               2.      United States v. Krishna Mohan, No. 18-CR-00610 (S.D. Tex).

       In January 2018, Krishna Mohan was charged with commodities fraud and spoofing.

(1/26/18 Criminal Compl. and Affidavit in Support of Criminal Compl., United States v. Krishna

Mohan, No. 18-CR-00610 (S.D. Tex.), ECF 1, at 3–4 (¶ 6).) According to the government, from

November to December 2013, Mohan engaged in a scheme on the CME in which he “place[d] one

or more large orders for E-Mini Dow and E-Mini NASDAQ futures contracts on one side of the

market which, at the time MOHAN placed the orders, he intended to cancel before execution.” (Id.

at 9 (¶ 18).) While these large orders were pending and had caused price movements, “MOHAN

often executed Primary Orders of smaller visible quantities on the opposite side of the market in

an attempt to profit, mitigate losses, or otherwise benefit from the artificial movement in price that

[the large orders] had caused or assisted in causing.” (Id. at 9–10 (¶ 18).)

       The specific allegations and proofs against Mohan are nearly identical to those the

government levied against Mr. Coscia:

       •   The government described Mohan’s trading pattern as follows: (1) he would “place[]
           one or more Primary Orders to buy or to sell” that “were typically icebergs with only
           one or two lots visible to the market, placed at the best bid price . . . or offer price . . .
           at which the E-Mini Dow [or E-Mini NASDAQ] was trading”; (2) he would “place[]
           one or more large visible orders on the opposite side of the market within . . . two price
           levels of the prevailing price” and these large orders “comprised, on average,
           approximately [74–75]% of the total number of orders in the entire market at the levels


                                                  23
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 28 of 41 PageID #:4879



           at which the Opposite Orders were placed”; (3) “at least one lot of MOHAN’s Primary
           Order was filled approximately [94–95]% of the time within 2 seconds after placement
           of an Opposite Order”; and (4) “after filling at least part of his Primary Orders,
           MOHAN would cancel the Opposite Orders within 5 seconds.” (Id. at 11–12 (¶ 20).)

       •   According to the government, when Mohan executed the scheme in the E-Mini Dow
           futures, his small orders were executed approximately 53% of the time, whereas the
           large orders were executed approximately 0.2% of the time. (Id. at 12 (¶ 21).)

       •   Similarly, when Mohan executed the scheme in the E-Mini NASDAQ futures, his
           small orders were executed approximately 60% of the time, whereas the large orders
           were executed approximately 0.1% of the time. (Id. at 12–13 (¶ 24).)

               3.      United States v. David Liew, No. 17-CR-00001 (N.D. Ill.).

       In June 2017, David Liew admitted to charges of conspiracy to commit commodities fraud

and spoofing, in connection with his trading on the CME from December 2009 through February

2012. (6/1/17 Plea Agreement, United States v. David Liew, No. 17-CR-00001 (N.D. Ill.), ECF 1,

at 2.) In particular, Liew “place[d] and cancele[d] one or more Spoof Orders on one side of the

prevailing market price” where the “intent of these Spoof Orders was to facilitate the execution of

an existing Primary Order on the opposite side of the market.” (Id. at 7.) Like Mr. Coscia, Liew’s

trading involved trading in gold futures contracts. (Id. at 2.)

               4.      United States v. Andre Flotron, No. 17-CR-00220 (D. Conn.).

       In September 2017, Andre Flotron was charged with conspiracy to commit wire fraud,

commodities fraud, and spoofing. (9/26/17 Indictment, United States v. Andre Flotron, No. 17-

CR-00220 (D. Conn.), ECF 14, at 4–5.) According to the government, from July 2008 through

November 2013, Flotron placed small orders on the Commodity Exchange (“COMEX”) in

precious metals futures contracts, such as gold, and then placed “large orders . . . with the intent,

at the time the orders were entered, to cancel before execution.” (Id. at 5–6.) Mr. Coscia also

traded in these same commodities during the same time period. As an example of his alleged




                                                 24
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 29 of 41 PageID #:4880



criminal conduct, Flotron allegedly placed a small order “to buy five gold futures contracts ... then

placed a Spoof Order to sell 55 gold futures contracts” less than 0.8 seconds later. (Id. at 7.)

                5.      United States v. Edward Bases and John Pacilio, No. 18-CR-00048 (N.D.
                        Ill.).

        In July 2018, Edward Bases and John Pacilio were charged with conspiracy to commit wire

fraud, commodities fraud, and spoofing. (7/17/18 Indictment, United States v. Edward Bases and

John Pacilio, No. 18-CR-00048 (N.D. Ill.), ECF 66, at 1, 9, 10.) According to the government,

from 2007 through at least 2013, (id. at 4 (¶ 2)), Bases and Pacilio engaged in a scheme on COMEX

in which they (i) placed small orders (known as Primary Orders) for precious metals futures

contracts that they intended to be filled, (ii) placed fraudulent orders to buy (or sell) that were

intended to give the market a false impression of increased demand (or supply), in order to drive

the price of a futures contract up (or down), and “increase the likelihood that one or more of their

Primary Orders would be filled,” and (iii) attempted to or did cancel the fraudulent orders before

they were executed. (Id. at 6 (¶¶ 7–12).) Like Mr. Coscia, Bases and Pacilio traded in gold futures

contracts. (Id. at 8 (¶ 18); id. at 10 (¶ 24).)

                6.      United States v. James Vorley and Cedric Chanu, No. 18-CR-00035 (N.D.
                        Ill.).

        In July 2018, James Vorley and Cedric Chanu were charged with conspiracy to commit

wire fraud and wire fraud affecting a financial institution. (7/24/18 Indictment, United States v.

James Vorley and Cedric Chanu, No. 18-CR-00035 (N.D. Ill.), ECF 12, at 1, 8, 9.) According to

the government, from December 2009 through November 2011, (id. at 3 (¶ 2)), Vorley, Chanu and

others engaged in a scheme on COMEX in which they (i) placed small orders (known as Primary

Orders), often in the form of iceberg orders, that they intended to execute, (ii) placed fraudulent

orders to buy (or sell) that were intended to give the market a false impression of increased demand

(or supply), in order to drive the price of a futures contract up (or down), and “increase the


                                                  25
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 30 of 41 PageID #:4881



likelihood that one or more of their Primary Orders would be filled,” and (iii) attempted to or did

cancel the fraudulent orders before they were executed, (id. at 5–6 (¶¶ 7–13).) Like Mr. Coscia

and others described herein, Vorley and Chanu traded in gold futures contracts. (Id. at 7 (¶¶ 16,

18).)

               7.      United States v. John Edmonds, No. 18-CR-00239 (D. Conn.).

        In October 2018, John Edmonds was charged with conspiracy and commodities fraud.

(10/9/18 Indictment, United States v. John Edmonds, No. 18-CR-00239 (D. Conn.), ECF 1, at 1,

4.) According to the government, from approximately 2009 through 2015, Edmonds engaged in

an illegal scheme on the New York Mercantile Exchange (NYMEX) and COMEX involving

precious metals futures contracts. (Id. at 1–2 (¶ 2).) To execute the scheme, Edmonds and his co-

conspirators allegedly (i) placed genuine orders that they wanted to executed, (ii) “placed

electronic orders to buy and sell precious metals futures contracts with the intent to cancel those

orders before execution (the ‘Spoof Orders’),” and (iii) designed the Spoof Orders to increase the

likelihood that their genuine orders were executed. (Id. at 3 (¶ 4).)

               8.      United States v. Yuchun Mao, No. 18-CR-00606 (S.D. Tex.).

        In October 2018, Yuchun Mao was charged with conspiracy to commit commodities fraud,

commodities fraud, and spoofing. (10/10/18 Indictment, United States v. Yuchun Mao, No. 18-

CR-00606 (S.D. Tex.), ECF 1, at 3, 6, 7.) According to the government, from approximately

March 2012 through March 2014, Mao engaged in a scheme on the CME and CBOT in which he

placed orders for futures contracts that, at the time the orders were placed, he intended to cancel

before execution. (Id. at 4 (¶ 14).)

               9.      United States v. Kamaldeep Gandhi, No. 18-CR-00609 (S.D. Tex.).

        In October 2018, Kamaldeep Gandhi was charged with conspiracy to commit wire fraud,

commodities fraud, and spoofing. (10/11/18 Information, United States v. Kamaldeep Gandhi,


                                                 26
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 31 of 41 PageID #:4882



No. 18-CR-00609 (S.D. Tex.), ECF 1, at 1–2 (¶ 1).) According to the government, from March

2012 through March 2014 and May 2014 through October 2014, Gandhi engaged in a scheme on

the CME and CBOT, in which he placed fraudulent orders that, at the time the orders were placed,

he intended to cancel before execution. (Id. at 3 (¶ 3); id. at 6–7 (¶ 7).)

                                       LEGAL STANDARD

       Rule 33 provides that, “[u]pon the defendant’s motion, the court may vacate any judgment

and grant a new trial if the interest of justice so requires.” FED. R. CRIM. P. 33. A new trial is

warranted where “the substantial rights of the defendant have been jeopardized by errors or

omissions during the trial.” United States v. Ginsberg, No. 14-CR-462, 2018 WL 5729745, at *1

(N.D. Ill. Nov. 2, 2018) (quoting United States v. Kuzniar, 881 F.2d 466, 470 (7th Cir. 1989)); see

also United States v. Reed, 986 F.2d 191, 192 (7th Cir. 1993). Where, as here, the defendant seeks

a new trial on the ground of newly discovered evidence, the Seventh Circuit has long established

that the defendant must show that the evidence upon which he relies: “(1) was discovered after

trial, (2) could not have been discovered sooner through the exercise of due diligence, (3) is

material and not merely impeaching or cumulative, and (4) probably would have led to acquittal.”

United States v. O’Malley, 833 F.3d 810, 813 (7th Cir. 2016).

                                           ARGUMENT

       Following Mr. Coscia’s conviction, two sets of material information have emerged that

demonstrate that the government’s proofs were both demonstrably and verifiably false and that the

government either knew or should have known this to be the case. This post-trial evidence consists

of: (1) data produced by CME and ICE—after trial—showing that many key statistics that the

government presented as indicative of criminal intent (and accepted by this Court and the Seventh

Circuit) were in fact materially false; and (2) indictments and enforcement actions investigated

prior to Mr. Coscia’s trial but returned after trial, which demonstrate that—directly contrary to the


                                                  27
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 32 of 41 PageID #:4883



government’s representations to the jury—other market participants were engaged in substantively

similar conduct to Mr. Coscia on the same exchanges, trading the same commodities, during the

same time period.

       A.      The Government Presented False Evidence to the Jury.

       Perhaps the central exhibit in the government’s case was ICE Summary Chart 6, purporting

to show that Mr. Coscia was allegedly responsible for 96% of all market cancellations. This was

a critical piece of evidence not only for the jury, but for this Court and for the Seventh Circuit.

(See Shenoi Decl., Ex. 2, at 8:4–8) (this Court noted that ICE Summary Chart 6 “seemed to indicate

that [Mr. Coscia] was the only one” canceling large orders following a trade on small orders on

the opposite side of the market because it presented “a huge disparity” between Mr. Coscia and

“everybody else”; the chart “obviously gave the impression that he was an outlier”); see also

Coscia, 866 F.3d at 795–96 (citing Shenoi Decl., Ex. 1, at 308) (“Mr. Coscia’s cancellations

represented 96% of all Brent futures cancellations on [ICE] during the two-month period in which

he employed his software.”).)

       It is now undisputed that this chart was materially false. (See Shenoi Decl., Ex. 3, at 1–2

(“[D]ue to an inadvertent error in calculating the total alerts from the data [used] to create [ICE]

Summary Chart 6, the totals for the alerts for Mr. Coscia and ‘All other participants’ in . . . ICE

Summary Chart 6 were misstated.”) It did not show cancellations at all—far from being

responsible for 96% of cancellations, Mr. Coscia was responsible for only a fraction of one

percent. (Rinaudo Decl. at 6 (¶ 14).) And even as to the unexplained market alerts that ICE

Summary Chart 6 actually concerned, the government cannot dispute that the 96% figure that the

jury heard was miscalculated and wrong. ICE now claims that the number should have been 91%

and there is substantial reason to doubt even that figure. (See id. at 5 (¶ 13).) But regardless, the




                                                 28
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 33 of 41 PageID #:4884



jury never heard that ICE Summary Chart 6 did not cover market cancellations at all and never

heard that the 96% figure was wrong.

       Under such circumstances, Mr. Coscia’s conviction cannot stand.           Where a jury is

presented with materially false evidence, a new trial is warranted. See, e.g., United States v.

Bender, 539 F.3d 449, 456 (7th Cir. 2008) (citations omitted) (presenting the jury with false

evidence that could have caused jury to “reach[] a different conclusion” is basis for new trial);

United States v. Lanas, 324 F.3d 894, 902–03 (7th Cir. 2003) (citation omitted) (same); United

States v. Austin, 103 F.3d 606, 609 (7th Cir. 1997) (citations omitted) (same); Reed, 986 F.2d at

192–93 (citations omitted) (same); United States v. Mazzanti, 925 F.2d 1026, 1030 n.6 (7th Cir.

1991) (citation omitted) (same).

       B.      CME and ICE Post-Trial Data Prove That Mr. Coscia Was Not an Outlier.

       The CME and ICE both produced substantial additional trading data following trial. With

this data in hand, Mr. Coscia engaged Alexander Rinaudo, a veteran financial industry expert, to

review the data. (Rinaudo Decl. at 3 (¶ 9).) Rinaudo’s analysis of the post-trial data destroys the

foundation of the government’s case—that Mr. Coscia’s trading activity was out of the ordinary,

much less unique, and thereby reflected his criminal intent. See United States v. Arroyo, 301 F.

Supp. 2d 217, 228–29 (D. Conn. 2004) (court granted Rule 33 motion because post-trial evidence

called into question the veracity of government witness’s testimony about the defendant’s

conduct).

               1.     Mr. Coscia Was Among the Market Leaders in Filling Large Orders
                      and His Fill Rank Was Consistent with His Order Rank.

       The government used CME Summary Chart 5 in an attempt to demonstrate that Mr. Coscia

was among the market leaders in placing large orders but that his fill rates were inconsistent with

his order rank. But the government made three fundamental errors revealed by the new data: (i)



                                                29
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 34 of 41 PageID #:4885



failing to treat modifications as cancellations—something its own witness, Andrew Vrabel, said

was necessary; (ii) contrasting Mr. Coscia’s individual activity against aggregated traders at the

firm level; and (iii) including both large and small orders in calculating fill rank and contrasting

that against order rank calculated using only large orders. As a result, CME Summary Chart 5

misrepresented the actual facts to the jury. (See Rinaudo Decl. at 7 (¶ 17).)

        A comparison of the original CME Summary Chart 5 alongside Table 1, below, that

corrects these fundamental errors demonstrates that Mr. Coscia was not a market leader in placing

large orders, as the government repeatedly represented to the jury, much less did he place the most

large orders over the relevant time period. (Id. at 8–9 (¶ 18–19).) In contrast, Mr. Coscia was a

market leader in filling larger orders and, indeed, his large order fills were commensurate with the

orders he placed:

                           Table 1: Coscia's Large Order Ranks (CME 5)

                                              Large Order     Filled Large
                                                 Rank         Order Rank
                       Aus Dollar                  4                1
                       British Pound              14                8
                       Canadian Dollar             7                6
                       Copper                      5                2
                       Corn                        2                18
                       Crude Oil                   2                2
                       E-mini Nasdaq              57               426
                       EUR/USD                     1                1
                       Gold                        6                2
                       Natural Gas                 2                4
                       S&P Mid Cap                 6                1
                       Soybean Meal                3                9
                       Soybean Oil                10               141
                       Soybeans                    2                7
                       Swiss Franc                22                2
                       Treasury Bond               3                28
                       Wheat                       1                2

(Id.)




                                                30
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 35 of 41 PageID #:4886



       As Table 1 demonstrates, Mr. Coscia was the number one filler of large orders in the (1)

Australian dollar market, (2) Euro/U.S. Dollar market, and (3) S&P Mid Cap market. (Id. at 9,

Table 1 (¶ 18).) Further, he was the number two filler of large orders on the (1) copper market,

(2) crude oil market, (3) gold market, (4) Swiss Franc market, and (5) wheat market. (Id.) And

he was a top ten filler of large orders on the (1) British pound market, (2) Canadian dollar market,

(3) natural gas market, (4) soybean meal market, and (5) soybeans market (not seventeenth). (Id.)

If the jury had the true facts before it, it would have been impossible to conclude that having filled

more large orders than any other trader, Mr. Coscia placed large orders with the criminal intent to

cancel them.

               2.      Hundreds of Other Traders Had Large Order-To-Trade-Size Ratios.

       By using data provided only after trial, Mr. Rinaudo’s analysis demonstrates that on the 17

CME markets, Mr. Coscia’s Order-to-Trade Size Ratio was par for the course. (See id. at 11 (¶

23).) Across these 17 markets, many hundreds of other traders had a higher Order-to-Trade-Size

Ratio than Mr. Coscia. (Id.)

                                      Table 2: Number of Traders
                                  with Proportion Greater than 1592%

                               Aus Dollar                   96
                               British Pound                92
                               Canadian Dollar              91
                               Copper                      104
                               Corn                        532
                               Crude Oil                   539
                               E-mini Nasdaq               371
                               EUR/USD                     240
                               Gold                        318
                               Natural Gas                 191
                               S&P Mid Cap                  43
                               Soybean Meal                222
                               Soybean Oil                 312
                               Soybeans                    400
                               Swiss Franc                  54
                               Treasury Bond               522
                               Wheat                       213


                                                 31
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 36 of 41 PageID #:4887



       The government’s repeated assertions that Mr. Coscia was unique in Order-to-Trade-Size

Ratio were simply false. The claim that Mr. Coscia purportedly was the only trader to have this

purportedly singular ratio was important not only during trial but even to the Seventh Circuit. See

Coscia, 866 F.3d at 796 (holding that Mr. Coscia’s “order-to-trade ratio was 1,592%, whereas the

order-to-trade ratio for other market participants ranged from 91% to 264%” which suggested that

“the large orders were placed, not with the intent to actually consummate the transaction, but rather

to shift the market toward the artificial price” of the small order). It can hardly be gainsaid,

therefore, that the jury could have reached a different conclusion if presented with the analysis

now available to the defendant. See Arroyo, 301 F. Supp. 2d at 228–29.

               3.      Hundreds of Other Traders Routinely Placed Both Small and Large
                       Orders, With Different Fill Rates.

       Rinaudo’s analysis of the post-trial data shows that on the 17 CME markets, Mr. Coscia’s

placing of small and large orders, with different fill rates, was anything but “unique,” “out of

whack,” or “enormously different” from “what everyone else is doing.” On each and every one of

these 17 markets, dozens and even hundreds of other traders had a greater difference between their

large and small order fill rates. (Rinaudo Decl. at 13–14 (¶ 26).)




                                                 32
    Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 37 of 41 PageID #:4888




(Id.) The government’s repeated assertions that Mr. Coscia was the only trader who placed both

small and large orders, or filled these orders at significantly different rates, is simply false. These

facts should have been available to the jury and would have led to a different result.

         C.      Subsequent Indictments Show That Mr. Coscia Was Not an Outlier.

         Following Mr. Coscia’s conviction, various U.S. Attorney’s Offices have indicted eleven

other individuals (in 9 separate cases) for allegedly illegal trading activity that involved allegations

of commodities fraud and spoofing in the same commodities and on the same markets in which

Mr. Coscia traded, and during the same time period. The government also asserts that these other

cases of commodities fraud were accomplished in essentially the identical way that Mr. Coscia

was accused of doing—that is, by placing illusory orders on the “other side” of the original order.9




9
     In addition, several other traders have been the subject of, or referenced in, CFTC enforcement actions for
     virtually the same allegedly improper conduct. See, e.g. In the Matter of UBS AG, CFTC Docket No. 18-07; In
     the Matter of Deutsche Bank AG and Deutsche Bank Securities Inc., CFTC Docket No. 18-06.



                                                      33
     Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 38 of 41 PageID #:4889



          These subsequent indictments demonstrate that Mr. Coscia’s trading activity was not ”one-

of-a-kind,” as the government claimed at trial and to the Seventh Circuit to demonstrate his

purported criminal intent. In particular, the subsequent indictments show that:

          •   In nine cases, the government alleged that other individuals engaged in a similar trading
              pattern consisting of large orders on the opposite side of small orders;10

          •   In five cases, the government alleged that this similar trading pattern was used in the
              same time period as Mr. Coscia did,11 and

          •   In five cases, the government alleged that other individuals traded in the same types of
              futures contracts as Mr. Coscia, such as gold futures.12

          Importantly, Mr. Coscia could not have discovered the information contained in the

indictments through his own due diligence, since the indictments were not returned until after he

was convicted. But testimony in these other cases demonstrates that the government did know and

that the investigations leading to these indictments were ongoing even before Mr. Coscia was

brought to trial.13




10
      See supra Section I.D.

11
      Indictment at 3 (¶ 2), ECF 12, United States v. James Vorley and Cedric Chanu, No. 18-CR-00035 (N.D. Ill. July
      24, 2018); Indictment at 4 (¶ 2), ECF 66, United States v. Edward Bases and John Pacilio, No. 18-CR-00048
      (N.D. Ill. July 17, 2018); Indictment at 1–2 (¶ 2), ECF 1, United States v. John Edmonds, No. 18-CR-00239 (D.
      Conn. Oct. 9, 2018); Indictment at 4–5 (¶ 12), ECF 14, United States v. Andre Flotron, No. 17-CR-00220 (D.
      Conn. Sept. 26, 2017); Plea Agreement at 2, ECF 21, United States v. David Liew, No. 17-CR-00001 (N.D. Ill.
      June 1, 2017).
12
      Indictment at 5 (¶ 7–13), ECF 12, United States v. James Vorley and Cedric Chanu, No. 18-CR-00035 (N.D. Ill.
      July 24, 2018); Indictment at 8–9 (¶ 18), 10–11 (¶ 24), ECF 66, United States v. Edward Bases and John Pacilio,
      No. 18-CR-00048 (N.D. Ill. July 17, 2018); Indictment at 1–2 (¶ 2), ECF 1, United States v. John Edmonds, No.
      18-CR-00239 (D. Conn. Oct. 9, 2018); Indictment at 5–6 (¶ 14), ECF 14, United States v. Andre Flotron, No. 17-
      CR-00220 (D. Conn. Sept. 26, 2017); Plea Agreement at 2, ECF 21, United States v. David Liew, No. 17-CR-
      00001 (N.D. Ill. June 1, 2017).
13
      See, e.g., U.S. v. Andre Flotron, Testimony of Kar-Hoe Chan, Trial Transcript, attached hereto as Shenoi Decl.,
      Ex. 5, at 452:14–22 (“[Q.] I'm going to come back to your meetings with the FBI, but we can agree they stretch
      all the way back to 2015, right? [A.] I think the meetings started in 2014. [Q.] And, actually, even before you
      started meeting with the government to get ready for this testimony, your lawyers started meeting with the
      government on your behalf, right? [A.] Yes.”).



                                                         34
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 39 of 41 PageID #:4890



       Again, the point here is not the substantive merit of these other cases. Indictments, of

course, are not evidence of guilt, and at least one of these indictments has resulted in an acquittal.

The point is that with nearly a dozen other similar investigations underway, the government could

not responsibly claim to the jury, to this Court, or to the Seventh Circuit that Mr. Coscia was “one

of a kind.” (Shenoi Decl., Ex. 4, at 24:22–25) (“[T]he statistics show that during time frame that

he was operating a scheme, it was one of a kind, insofar as he's the only person that was attempting

to manipulate the markets like this.”) (emphasis added).) He plainly was not.

       Further, the information contained in these indictments strikes at the heart of the

government’s central argument that Mr. Coscia’s trading was so unique that it could only reflect a

criminal intent. In the absence of the government’s false claims that Mr. Coscia was unique, the

jury would not have believed that Mr. Coscia was an outlier who “was really [the] only [person]

doing this.” See O’Malley, 833 F.3d at 813; see also United States v. Kladouris, 739 F. Supp.

1221, 1224–25 (N.D. Ill. 1990) (evidence of a later lawsuit by the prosecution’s key witness was

material and mandated a new trial, because, had the defendant known about the lawsuit at trial,

there “might very well” have been a “different” outcome at trial); United States v. Lipowski, 423

F. Supp. 864 (D.N.J. 1976) (court ordered new trial where later indictment of eyewitness called

into question (1) his testimony at trial and (2) the authenticity of tapes entered into evidence during

eyewitness’s testimony).




                                                  35
  Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 40 of 41 PageID #:4891



                                        CONCLUSION

       For all of the foregoing reasons, Mr. Coscia respectfully requests that the Court grant his

motion for a new trial pursuant to Rule 33 of the Federal Rules of Criminal Procedure.



 Dated: January 10, 2019                         /s/ Leonid Feller
                                                 Leonid Feller
                                                 Sunil Shenoi
                                                 Benjamin O’Connor
                                                 KIRKLAND & ELLIS LLP
                                                 300 North LaSalle
                                                 Chicago, Illinois 60654
                                                 Telephone: (312) 862-2000
                                                 Facsimile: (312) 862-2200
                                                 leonid.feller@kirkland.com
                                                 sunil.shenoi@kirkland.com
                                                 benjamin.oconnor@kirkland.com

                                                 Attorneys for Defendant Michael Coscia




                                               36
Case: 1:14-cr-00551 Document #: 220 Filed: 01/10/19 Page 41 of 41 PageID #:4892



                             CERTIFICATE OF SERVICE

      I hereby certify that on January 10, 2019, a true and correct copy of the foregoing

document was served on counsel of record via the Court’s CM/ECF System.


                                             /s/ Leonid Feller
                                             Leonid Feller
